     Exhibit 10.1

ASPEN EXPLORATION CORPORATION
2008 EQUITY PLAN

     1. Purposes of and Benefits Under the Plan. This 2008 Equity Plan (the
“Plan”) is intended to compensate new, continuing, and existing employees,
officers, consultants, and advisors of Aspen Exploration Corporation and its
controlled, affiliated and subsidiary entities (collectively, the
“Corporation”), so that they may acquire or increase their proprietary interest
in the Corporation. The Plan is intended to facilitate the Corporation’s efforts
to: (i) induce qualified persons to become employees, officers, directors,
consultants and advisors of the Corporation; (ii) compensate new, continuing and
exiting employees, officers, directors, consultants and advisors for services
provided to the Corporation; and (iii) encourage such persons to remain in the
employ of or associated with the Corporation and to put forth maximum efforts
for the success of the Corporation. Options granted by the Committee pursuant to
this Plan do not constitu te “incentive stock options” within the meaning of
Section 422 of the Internal Revenue Code and instead are “non-qualified stock
options” (“Non-qualified Stock Options”).

     2. Definitions. As used in this Plan, the following words and phrases shall
have the meanings indicated:

          (a) “Board” shall mean the Board of Directors of the Corporation.

          (b) “Bonus” shall mean the grant of shares of Common Stock pursuant to
Section 8 of this Plan.

          (c) “Committee” shall mean any committee appointed by the Board to
administer this Plan, if one has been appointed. If no Committee has been
appointed, the term “Committee” shall mean the Board.

          (d) “Common Stock” shall mean the Corporation’s $0.005 par value
common stock.

          (e) “Disability” shall mean a Recipient’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months. If
the Recipient has a disability insurance policy, the term “Disability” shall be
as defined therein.

          (f) “Fair Market Value” per share as of a particular date shall mean
the last sale price of the Corporation’s Common Stock as reported on a national
securities exchange, or on the OTC – Bulletin Board, or if the quotation for the
last sale reported is not available for the Corporation’s Common Stock, the
average of the closing bid and asked prices of the Corporation’s Common Stock as
so reported or, if such quotations are unavailable, the value determined by the
Committee in accordance with its discretion in making a bona fide, good faith
determination of fair market value. Fair Market Value shall be determined
without regard to any restriction other than a restriction which, by its terms
never will lapse. 

--------------------------------------------------------------------------------

     (g) “Option” shall mean a Non-qualified Stock Option granted pursuant to
Sections 6 and 7 of this Plan.

     (h) “Recipient” means any person granted an Option or awarded a Bonus
hereunder.

     (i) “Internal Revenue Code” shall mean the United States Internal Revenue
Code of 1986, as amended from time to time.

3. Administration.

     (a) The Plan shall be administered by the Committee. The Committee shall
have the authority in its discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically conferred under the Plan or necessary
or advisable in the administration of the Plan, including the authority:

·      to grant Options and Bonuses;

·      to determine the vesting schedule and other restrictions, if any,
relating to Options and Bonuses;

·      to determine the purchase price of the shares of Common Stock covered by
each Option (the “Option Price”);

·      to determine the persons to whom, and the time or times at which, Options
and Bonuses shall be granted;

·      to determine the number of shares to be covered by each Option or Bonus;

·      to determine Fair Market Value per share;

·      to interpret the Plan;

·      to prescribe, amend and rescind rules and regulations relating  to the
Plan;

·      to determine the terms and provisions of the Option agreements (which
need not be identical) entered into in connection with Options granted under the
Plan; and

·      to make all other determinations deemed necessary or advisable for the
administration of the Plan.

2

--------------------------------------------------------------------------------

The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan.

     (b) Options and Bonuses granted under the Plan shall be evidenced by duly
adopted resolutions of the Committee included in the minutes of the meeting at
which they are adopted or in a unanimous written consent.

     (c) The Committee shall endeavor to administer the Plan and grant Options
and Bonuses hereunder in a manner that is compatible with the obligations of
persons subject to Section 16 of the U.S. Securities Exchange Act of 1934 (the
“1934 Act”), although compliance with Section 16 is the obligation of the
Recipient, not the Corporation. Neither the Committee, the Board nor the
Corporation can or does assume any legal responsibility for a Recipient’s
compliance with his obligations under Section 16 of the 1934 Act.

     (d) No member of the Committee or the Board shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Option
or Bonus granted hereunder.

4. Eligibility.

     (a) Subject to certain limitations hereinafter set forth, Options and
Bonuses may be granted to employees, officers, directors, consultants and
advisors of the Corporation. In determining the persons to whom Options or
Bonuses shall be granted and the number of shares to be covered by each Option
or Bonus, the Committee shall take into account the duties of the respective
persons, their present and potential contributions to the success of the
Corporation, and such other factors as the Committee shall deem relevant to
accomplish the purposes of the Plan.

     (b) A Recipient shall be eligible to receive more than one grant of an
Option or Bonus during the term of the Plan, on the terms and subject to the
restrictions herein set forth.

5. Stock Reserved.

     (a) The stock subject to Options or Bonuses hereunder shall be shares of
Common Stock. Such shares, in whole or in part, may be authorized but unissued
shares or shares that shall have been or that may be reacquired by the
Corporation. The aggregate number of shares of Common Stock as to which Options
and Bonuses may be granted from time to time under the Plan shall not exceed
1,000,000 subject to adjustment as provided in Section 7(h) hereof.

3



--------------------------------------------------------------------------------

          (b) If any Option outstanding under the Plan for any reason expires or
is terminated without having been exercised in full, or if any Bonus granted is
forfeited because of vesting or other restrictions imposed at the time of grant,
the shares of Common Stock allocable to the unexercised portion of such Option
or the forfeited portion of the Bonus shall become available for subsequent
grants of Options and Bonuses under the Plan.

     6. Non-qualified Stock Options. Options granted pursuant to the Plan are
intended to constitute Non-qualified Stock Options and shall be subject to the
general terms and conditions specified in Section 7 hereof.

     7. Terms and Conditions of Options. Each Option granted pursuant to the
Plan shall be evidenced by a written Option agreement between the Corporation
and the Recipient, which agreement shall, unless otherwise determined by the
Committee, be substantially in the form of Exhibit A hereto as modified from
time to time by the Committee in its discretion, and which shall, unless
otherwise determined by the Committee, comply with and be subject to the
following terms and conditions:

          (a) Number of Shares. Each Option agreement shall state the number of
shares of Common Stock covered by the Option.

          (b) Option Price. Subject to adjustment as provided in Section 7 (h)
hereof, each Option agreement shall state the Option Price, which shall be
determined by the Committee subject only to the following restrictions:

               (1) Each Option agreement shall state the Option Price, which
shall be not less than 100% of the Fair Market Value per share on the effective
date of grant of the Option.

               (2) The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such option is granted,
unless a future date is specified in the resolution.

          (c) Term of Option. Each Option Agreement shall state the period
during and times at which the Option shall be exercisable, in accordance with
the following limitations:

               (1) The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such Option is granted,
unless a future date is specified in the resolution, although any such grant
shall not be effective until the Recipient has executed an Option Agreement with
respect to such Option.

               (2) The exercise period of any Option shall not exceed ten years
from the date of grant of the Option.

4



--------------------------------------------------------------------------------



               (3) The Committee shall have the authority to accelerate or
extend the exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate, but no option
may be extended beyond ten years for the date of grant.

               (4) The exercise period shall be subject to earlier termination
as provided in Sections 7(e) and 7(f) hereof, and, furthermore, shall be
terminated upon surrender of the Option by the holder thereof if such surrender
has been authorized in advance by the Committee.

     (d) Method of Exercise and Medium and Time of Payment.

               (1) An Option may be exercised as to any or all whole shares of
Common Stock as to which it then is exercisable; provided, however, that no
Option may be exercised as to less than 100 shares (or such number of shares as
to which the Option is then exercisable if such number of shares is less than
100) or $1,000, whichever is greater.

               (2) Each exercise of an Option granted hereunder, whether in
whole or in part, shall be effected by written notice to the Secretary of the
Corporation designating the number of shares as to which the Option is being
exercised, and shall be accompanied by payment in full of the Option Price for
the number of shares so designated or by notice that Recipient is exercising the
Option by use of the cashless exercise rights provided in Section 7(d)(5)
hereof, together with any written statements required by, or deemed by the
Corporation’s counsel to be advisable pursuant to, any applicable securities
laws.

               (3) The Option Price shall be paid in cash, or in accordance with
the cashless exercise rights of Section 7(d)(5) hereof, or in shares of Common
Stock having a Fair Market Value equal to such Option Price, or in property or
in a combination of cash, shares and property and, subject to approval of the
Committee, may be effected in whole or in part with funds received from the
Corporation at the time of exercise as a compensatory cash payment for services
previously rendered.

               (4) The Committee shall have the sole and absolute discretion to
determine whether or not property other than cash, a cashless exercise as
described in Section 7(d)(5), or shares of Common Stock may be used to purchase
the shares of Common Stock hereunder and, if so, to determine the value of the
property received.

               (5) Recipient may exercise an Option granted under this Plan
through a “cashless exercise right”, whereby if the notice of exercise to the
Corporation by Recipient specifies that the exercise of an Option is made
pursuant to the cashless exercise rights of this Section 7(d)(5), then the
Corporation shall deliver to Recipient, without further payment by Recipient of
the Option Price or any cash or other consideration, the number of shares of the
Common Stock computed using the following formula:

5

--------------------------------------------------------------------------------

X = Y(A-B)             A  Where:              X =    the number of Option Shares
to be issued to the Recipient  pursuant to the exercise of the Option;     Y = 
  the number of Shares that may be purchased upon exercise          of the
Option;      A =    the Fair Market Value of one share of Common Stock; and     
B =    the Option’s exercise price per share of Common Stock. 


     (6) The Recipient shall make provision for the withholding of taxes as
required by Section 9 hereof.

          (e) Termination of Relationship With Corporation.

               (1) Unless otherwise provided in the Option agreement by and
between the Corporation and the Recipient, if the Recipient ceases to be an
employee, officer, advisor, or consultant of the Corporation (other than by
reason of death, Disability or retirement), all Options theretofore granted to
such Recipient but not theretofore exercised shall terminate three months
following the date the Recipient ceased to be an employee, officer, advisor or
consultant of the Corporation; provided, however, that notwithstanding any other
provision in this Paragraph 7(e)(1), if the Recipient’s relationship with the
Corporation is terminated for “Cause” (as such term is defined in Section 7(k)),
then the Recipient’s Options shall terminate upon the date of termination of
employment or termination of the Recipient’s other relationship with the
Corporation.

               (2) Nothing in the Plan or in any Option or Bonus granted
hereunder shall confer upon an individual any right to continue in the employ of
or continue any other relationship with the Corporation or interfere in any way
with the right of the Corporation to terminate such employment or other
relationship between the individual and the Corporation.

          (f) Death, Disability or Retirement of Recipient. Unless otherwise
provided in the Option agreement by and between the Corporation and the
Recipient:

               (1) if a Recipient shall die: (A) while an employee, officer,
advisor, or consultant of the Corporation; or (B) within ninety days after the
termination of such Recipient as an employee, officer, advisor or consultant,
other than termination for Cause; or

                (2) if the Recipient’s relationship with the Corporation shall
terminate by reason of Disability or retirement;

then all Options theretofore granted to such Recipient (whether or not otherwise
exercisable) unless earlier terminated in accordance with their terms, may be
exercised at any time within one year after the date of death, Disability or
retirement of the Recipient by the Recipient or by the Recipient's estate or by
a person who acquired the right to exercise such Options by bequest or
inheritance. 

6



--------------------------------------------------------------------------------



     (g) Transferability Restriction.

               (1) Options granted under the Plan shall not be transferable
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act of 1974, or the rules
thereunder. Options may be exercised during the lifetime of the Recipient only
by the Recipient and thereafter only by Recipient’s legal representative.

               (2) Any attempted sale, pledge, assignment, hypothecation or
other transfer of an Option contrary to the provisions hereof and/or the levy of
any execution, attachment or similar process upon an Option, shall be null and
void and without force or effect and shall result in a termination of the
Option.

               (3) (A) As a condition to the transfer of any shares of Common
Stock issued upon exercise of an Option granted under this Plan or granted as a
Bonus, the Corporation may require (x) an opinion of counsel, reasonably
satisfactory to the Corporation, to the effect that such transfer will not be in
violation of the U.S. Securities Act of 1933, as amended (the “1933 Act”) or any
other applicable securities laws or (y) that transfer of such shares has been
registered under federal and all applicable state securities laws. (B) The
Corporation shall be authorized to refrain from delivering or transferring
shares of Common Stock until the Committee determines that such delivery or
transfer will not violate applicable securities laws and the Recipient has
tendered to the Corporation any federal, state or local tax owed by the
Recipient as a result of exercising the Option or disposing of any Common Stock
when the Corporation has a legal liability to satisfy such tax. (C) The
Corporation shall not be liable for damages due to delay in the delivery or
issuance of any stock certificate for any reason whatsoever, including, but not
limited to, a delay caused by listing requirements of any securities exchange or
any registration requirements under the 1933 Act, the 1934 Act, or under any
other state, federal or provincial law, rule or regulation, except where such
delay is due to the Corporation’s failure to act in good faith. (D) The
Corporation is under no obligation to take any action or incur any expense in
order to register or qualify the delivery or transfer of shares of Common Stock
under applicable securities laws or to perfect any exemption from such
registration or qualification. (E) The Corporation will not be liable to any
Recipient for failure to deliver or transfer shares of Common Stock if such
failure is based upon the provisions of this paragraph 7(g)(3).

7



--------------------------------------------------------------------------------



     (h) Effect of Certain Changes.

               (1) If there is any change in the number of shares of outstanding
Common Stock through the declaration of stock dividends, or through a
recapitalization resulting in stock splits or combinations or exchanges of such
shares, the number of shares of Common Stock available for Options and the
number of such shares covered by outstanding Options, and the exercise price per
share of the outstanding Options, shall be proportionately adjusted by the
Committee to reflect any increase or decrease in the number of issued shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.

               (2) In the event of the proposed dissolution or liquidation of
the Corporation, or any corporate separation or division, including, but not
limited to, split-up, split-off or spin-off, or a merger or consolidation of the
Corporation with another corporation, the Committee may provide that the holder
of each Option then exercisable shall have the right to exercise such Option (at
its then current Option Price) solely for the kind and amount of shares of stock
and other securities, property, cash or any combination thereof receivable upon
such dissolution, liquidation, corporate separation or division, or merger or
consolidation by a holder of the number of shares of Common Stock for which such
Option might have been exercised immediately prior to such dissolution,
liquidation, corporate separation or division, or merger or consolidation; or,
in the alternative the Committee may provide that each Option granted u nder the
Plan shall terminate as of a date fixed by the Committee; provided, however,
that not less than 30 days’ written notice of the date so fixed shall be given
to each Recipient, who shall have the right, during the period of 30 days
preceding such termination, to exercise the Option as to all or any part of the
shares of Common Stock covered thereby, including shares as to which such Option
would not otherwise be exercisable.

               (3) Paragraph 2 of this Section 7(h) shall not apply to a merger
or consolidation in which the Corporation is the surviving corporation and
shares of Common Stock are not converted into or exchanged for stock, securities
of any other corporation, cash or any other thing of value. Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Corporation in which the Corporation is the surviving
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the shares of Common
Stock (excluding a change in par value, or any change as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares) or the holders of all of the outstanding
voting securities of the Corporation immediately prior to such consolidation or
merger do not con stitute the holders of a majority of the outstanding voting
securities of the Corporation immediately following such consolidation or
merger, the Committee may provide that the holder of each Option then
exercisable shall have the right to exercise such Option solely for the kind and
amount of shares of stock and other securities (including those of any new
direct or indirect parent of the Corporation), property, cash or any combination
thereof receivable upon such reclassification, change, consolidation or merger
by the holder of the number of shares of Common Stock for which such Option
might have been exercised.

               (4) In the event of a change in the Common Stock of the
Corporation as presently constituted into the same number of shares with a
different par value, the shares resulting from any such change shall be deemed
to be the Common Stock of the Corporation within the meaning of the Plan. 

8



--------------------------------------------------------------------------------



               (5) To the extent that the foregoing adjustments relate to stock
or securities of the Corporation, such adjustments shall be made by the
Committee, whose determination in that respect shall, in absence of bad faith or
mathematical error, be final, binding and conclusive.

               (6) Except as expressly provided in this Section 7(h) or the
applicable Option agreement, the Recipient shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class, or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, or by reason of any dissolution, liquidation, merger, or
consolidation or spin-off of assets or stock of another corporation; and any
issue by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Corporation to
make adjustments, reclassifications, reorganizations or changes of its capital
or b usiness structures, or to merge or consolidate, or to dissolve, liquidate,
or sell or transfer all or any part of its business or assets.

     (i) No Rights as Shareholder - Non-Distributive Intent.

               (1) Neither a Recipient of an Option nor such Recipient’s legal
representative or heir shall be deemed to be the holder of, or to have any
rights of a holder with respect to, any shares subject to such Option until
after the Option is exercised and the shares are issued.

               (2) No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 8(i) hereof.

               (3) Upon exercise of an Option at a time when there is no
registration statement in effect under the 1933 Act relating to the shares
issuable upon exercise, shares may be issued to the Recipient only if the
Recipient represents and warrants in writing to the Corporation that the shares
purchased are being acquired for investment and not with a view to the
distribution thereof and provides the Corporation with sufficient information to
establish an exemption from the registration requirements of the 1933 Act. A
form of subscription agreement containing representations and warranties deemed
sufficient as of the date of adoption of this Plan is attached hereto as Exhibit
B.

               (4) No shares shall be issued upon the exercise of an Option
unless and until there shall have been compliance with any then applicable
requirements of the U.S. Securities and Exchange Commission or any other
regulatory agencies having jurisdiction over the Corporation.

9



--------------------------------------------------------------------------------



          (j) Other Provisions. Option agreements authorized under the Plan may
contain such other provisions as the Committee deems advisable, including,
without limitation, the imposition of restrictions upon the exercise.,

          (k) Definition of “Cause.” For the purposes of this Plan, the term
“Cause” shall mean (a) with respect to a specific Recipient, the definition
assigned to such term in an agreement between the Recipient and the Corporation,
and (b) bad faith or willful misconduct by the Recipient.

     8. Grant of Stock Bonuses. In addition to, or in lieu of, the grant of an
Option, the Committee may grant Bonuses.

          (a) At the time of grant of a Bonus, the Committee may impose a
vesting period of up to ten years, and such other restrictions which it deems
appropriate. Unless otherwise directed by the Committee at the time of grant of
a Bonus, the Recipient shall be considered a shareholder of the Corporation as
to the Bonus shares which have vested in the grantee at any time regardless of
any forfeiture provisions which have not yet arisen.

          (b) The grant of a Bonus and the issuance and delivery of shares of
Common Stock pursuant thereto shall be subject to reasonable approval by the
Corporation’s counsel of all legal matters in connection therewith, including
compliance with the requirements of the 1933 Act, the 1934 Act, other applicable
securities laws, rules and regulations, and the requirements of any stock
exchanges upon which the Common Stock then may be listed. Any certificates
prepared to evidence Common Stock issued pursuant to a Bonus grant shall bear
legends as the Corporation’s counsel may reasonably deem necessary or advisable.
Included among the foregoing requirements, but without limitation, any Recipient
of a Bonus at a time when a registration statement relating thereto is not
effective under the 1933 Act shall execute a Subscription Agreement
substantially in the form of Exhibit B.

          (c) Transferability of shares granted as a Bonus shall be restricted
as set forth in Section 7(g)(3), above.

     9. Agreement by Recipient Regarding Taxes.

          (a) By accepting an Option or Bonus, each Recipient agrees that the
Corporation, to the extent permitted or required by law, shall have the right to
deduct a sufficient number of shares due to the Recipient upon exercise of the
Option or the grant of a Bonus to allow the Corporation to pay federal,
provincial, state and local taxes of any kind required by law to be withheld
upon the exercise of such Option or payment of such Bonus from any payment of
any kind otherwise due to the Recipient. The Corporation shall not be obligated
to advise any Recipient of the existence of any tax or the amount which the
Corporation will be so required to withhold.

          (b) By accepting an Option or Bonus, each Recipient acknowledges that
the Corporation has advised such Recipient to discuss the grant of such Option
or Bonus with Recipient's tax, legal, investment, and other advisors as
Recipient and such advisors determined to be appropriate, and that such
consolutation shall include (to the extent determined by the Recipient and such
advisors to be appropriate or necessary) a discussion of the advisability of
making an election under Section 83 of the Internal Revenue Code. 

10



--------------------------------------------------------------------------------



          (c) In connection with any Option or receiving any shares underlying a
Bonus, the Corporation may require Recipient to affirm as correct the matters
set forth in Sections 9(a) and 9(b).

     10. Term of Plan. Options and Bonuses may be granted under this Plan from
time to time within a period of ten years from the date the Plan is adopted by
the Board.

     11. Amendment and Termination of the Plan.

          (a) Subject to the policies, rules and regulations of any lawful
authority having jurisdiction (including any exchange with which the shares of
the Corporation are listed for trading), the Board may at any time, without
further action by the shareholders, amend the Plan or any Option granted
hereunder in such respects as it may consider advisable and, without limiting
the generality of the foregoing, it may do so to ensure that Options granted
hereunder will comply with any provisions respecting stock options in the income
tax and other laws in force in any country or jurisdiction of which any Option
holders may from time to time be a resident or citizen, or it may at any time
without action by shareholders terminate the Plan; provided, however, that any
amendment that would require shareholder approval under applicable state law,
the rules and regulations of any national securities exchange on which the
Corporation’s securities then may be listed, the Internal Revenue Code or any
other applicable law, shall be subject to the approval of the shareholders of
the Corporation; further, provided, however, that any such modification that may
result from adjustments authorized by Section 7(h) hereof or which are required
for compliance with the 1934 Act, the Internal Revenue Code, their rules or
other laws or judicial order, shall not require such approval of the
shareholders.

          (b) Except as provided in Section 7 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Option previously granted, unless the written consent of the Recipient is
obtained.

     12. Termination of Right of Action. Every right of action arising out of or
in connection with the Plan by or on behalf of the Corporation, or by any
shareholder of the Corporation against any past, present or future member of the
Board, or against any employee, or by an employee (past, present or future)
against the Corporation will, irrespective of the place where an action may be
brought and irrespective of the place of residence of any such shareholder,
director or employee, cease and be barred by the expiration of three years from
the date of the act or omission in respect of which such right of action is
alleged to have risen.

     13. Tax Litigation. The Corporation shall have the right, but not the
obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to the Plan and which
the Board believes to be important to holders of Options andBonuses issued under
the Plan and to conduct any such contest or any litigation arising therefrom to
a final decision.

     14.  No Shareholder Approval. The effectiveness of this Plan and the right
of the Committee to grant any Options or Bonuses hereunder is not subject to
approval by the Shareholders of the Corporation.

[End of Plan] 

11

--------------------------------------------------------------------------------



 



Exhibit A



FORM OF STOCK OPTION AGREEMENT





STOCK OPTION AGREEMENT



     STOCK OPTION AGREEMENT made as of this ___ day of ____________,______, by
and between Aspen Exploration Corporation a Delaware corporation (the
“Corporation”), and __________________________________________ (the
“Recipient”).

     In accordance with the Corporation’s 2008 Equity Plan (the “Plan”), the
provisions of which are incorporated herein by reference, the Corporation
desires, in connection with the services of the Recipient, to provide the
Recipient with an opportunity to acquire shares of the Corporation’s $0.005 par
value common stock (“Common Stock”) on favorable terms and thereby increase the
Recipient’s proprietary interest in the Corporation and incentive to put forth
maximum efforts for the success of the business of the Corporation. Capitalized
terms used but not defined herein are used as defined in the Plan.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein set forth and other good and valuable consideration, the Corporation and
the Recipient agree as follows:

     1. Confirmation of Grant of Option. Pursuant to a determination of the
Committee or, in the absence of a Committee, by the Board of Directors of the
Corporation made on________________ (the “Date of Grant”), the Corporation,
subject to the terms of the Plan and written acceptance by the Recipient of this
Agreement by not later than__________, ____ (the “Acceptance Date”), confirms
that the Recipient has been irrevocably granted on the Date of Grant, as a
matter of separate inducement and agreement, and in addition to and not in lieu
of salary or other compensation for services, a Stock Option (the “Option”)
exercisable to purchase _______ shares of Common Stock on the terms and
conditions herein set forth, subject to adjustment as provided in Paragraph 8
hereof. If the Recipient does not accept this Agreement by returning a signed
copy hereof to the Corporation by not later than the Acceptance Date, the
Options granted by the Bo ard or the Committee shall be of no further force and
effect.

     2. Option Price. The Option Price of shares of Common Stock covered by the
Option will be $_____per share (the “Option Price”) subject to adjustment as
provided in Paragraph 8 hereof.

     3. Vesting and Exercise of Option.

     a. Except as otherwise provided herein or in Section 8 of the Plan, the
Option shall vest and become exercisable as follows: (immediately upon
acceptance by the Optionee executing the signature page to this Stock Option
Agreement and returning it to the

12

--------------------------------------------------------------------------------



Corporation (which must occur no later than __________), or insert other vesting
schedule __________________________________); provided, however, that no portion
of the Option shall vest or become exercisable unless the Recipient is an
employee, officer, advisor, or consultant of the Corporation on such vesting
date.

          b. The Option may not be exercised at any one time as to fewer than
100 shares (or such number of shares as to which the Option is then exercisable
if such number of shares is less than 100) or a total Option Price of $1,000,
whichever is greater.

          c. As provided in Section 7 of the Plan, the Option may be exercised
by written notice to the Secretary of the Corporation accompanied by payment in
full of the Option Price, or accompanied by notice that Recipient is exercising
such Option in accordance with the “cashless exercise rights” as provided in
Section 7(d)(5) of the Plan.

     4. Term of Option. The term of the Option will be through __________, ____,
subject to earlier termination or cancellation as provided in this Agreement and
the Plan. The holder of the Option will not have any rights to dividends or any
other rights of a shareholder with respect to any shares of Common Stock subject
to the Option until such shares shall have been issued (as evidenced by the
appropriate transfer agent of the Corporation) upon purchase of such shares
through exercise of the Option.

     5. Transferability Restriction. The Option may not be assigned, transferred
or otherwise disposed of, or pledged or hypothecated in any way (whether by
operation of law or otherwise) except in strict compliance with the Plan. Any
assignment, transfer, pledge, hypothecation or other disposition of the Option
or any attempt to make any levy of execution, attachment or other process will
cause the Option to terminate immediately upon the happening of any such event;
provided, however, that any such termination of the Option under the provisions
of this Paragraph 5 will not prejudice any rights or remedies which the
Corporation may have under this Agreement or otherwise.

     6. Exercise Upon Termination. The Recipient’s rights to exercise this
Option upon termination of employment or cessation of service as an employee,
officer, advisor or consultant shall be as set forth in Section 7(e) of the
Plan.

     7. Death, Disability or Retirement of Recipient. The exercisability of this
Option upon the death, Disability or retirement of the Recipient shall be as set
forth in Section 7(f) of the Plan.

     8. Adjustments. The Option shall be subject to adjustment upon the
occurrence of certain events as set forth in Section 7(h) of the Plan.

     9. No Registration Obligation. The Recipient understands that the Option is
not registered under the 1933 Act and, unless by separate written agreement, the
Corporation has no obligation to so register the Option or any of the shares of
Common Stock subject to and issuable upon the exercise of the Option, although
it may from time to time register under the 1933 Act the shares issuable upon
exercise of Options granted pursuant to the Plan. The Recipient

13

--------------------------------------------------------------------------------



represents that the Option is being acquired for the Recipient’s own account and
that unless registered by the Corporation, the shares of Common Stock issued on
exercise of the Option will be acquired by the Recipient for investment. The
Recipient understands that the Option is, and the underlying securities may be,
issued to the Recipient in reliance upon exemptions from the 1933 Act, and
acknowledges and agrees that all certificates for the shares issued upon
exercise of the Option may bear the following legend unless such shares are
registered under the 1933 Act prior to their issuance:

    The shares represented by this Certificate have not been registered    under
the Securities Act of 1933 (the “1933 Act”), and are    “restricted securities”
as that term is defined in Rule 144 under the    1933 Act. The shares may not be
offered for sale, sold or    otherwise transferred except pursuant to an
effective registration    statement under the 1933 Act or pursuant to an
exemption from    registration under the 1933 Act, the availability of which is
to be    established to the satisfaction of the Company. 


     The Recipient further understands and agrees that the Option may be
exercised only if at the time of such exercise the underlying shares are
registered and/or the Recipient and the Corporation are able to establish the
existence of an exemption from registration under the 1933 Act and applicable
state or other laws.

     10. Notices. Each notice relating to this Agreement will be in writing and
delivered in person or by certified mail to the proper address. Notices to the
Corporation shall be addressed to the Corporation, attention: Chief Executive
Officer, at 2050 S. Oneida St., Suite 208, Denver, Colorado 80224, or at such
other address as may constitute the Corporation’s principal place of business at
the time, with a copy to: Herrick K. Lidstone, Jr., Esq., Burns, Figa & Will,
P.C., 6400 S. Fiddlers Green Circle, Suite 1000, Greenwood Village, CO 80111.
Notices to the Recipient or other person or persons then entitled to exercise
the Option shall be addressed to the Recipient or such other person or persons
at the Recipient’s address below specified. Anyone to whom a notice may be given
under this Agreement may designate a new address by notice to that effect given
pursuant to this Paragraph 10.

     11. Approval of Counsel. The exercise of the Option and the issuance and
delivery of shares of Common Stock pursuant thereto shall be subject to the
reasonable approval by the Corporation’s counsel of all legal matters in
connection therewith, including compliance with the registration and reporting
requirements of the 1933 Act, the Securities Exchange Act of 1934, as amended,
applicable state and other securities laws, the rules and regulations
thereunder, and the requirements of any national securities exchange(s) upon
which the Common Stock then may be listed.

     12. Recipient Representation. The Recipient represents to the Company that
he or she has reviewed the Plan, the Recipient understands that the Options are
subject to the Plan as well as this Agreement, and that the representations and
warranties of the Recipient in the Plan (including, without limitation,
representations with respect to consultation by the Recipient with his or her
advisors and obligation to provide for taxes as set forth in Section 9 of the
Plan).

14

--------------------------------------------------------------------------------



     13. Benefits of Agreement. This Agreement will inure to the benefit of and
be binding upon each successor and assignee of the Corporation. All obligations
imposed upon the Recipient and all rights granted to the Corporation under this
Agreement will be binding upon the Recipient’s heirs, legal representatives and
successors.

     14. Effect of Governmental and Other Regulations. The exercise of the
Option and the Corporation’s obligation to sell and deliver shares upon the
exercise of the Option are subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency which may, in the opinion of counsel for the Corporation, be required.

     15. Plan Governs. In the event that any provision in this Agreement
conflicts with a provision in the Plan, the provision of the Plan shall govern.

     Executed in the name and on behalf of the Corporation by one of its duly
authorized officers and by the Recipient all as of the date first above written.

    ASPEN EXPLORATION CORPORATION     
Date   ______________, ________________   By:     
Title:________________________________________________________________________ 


     The undersigned Recipient has read and understands the terms of this Option
Agreement and the attached Plan and hereby agrees to comply therewith.


Date   ______________, ________________          Signature of Recipient       
Tax ID Number:  _____________________________________________________________  
  Address: ___________________________________________________________________


15

--------------------------------------------------------------------------------



Exhibit B



SUBSCRIPTION AGREEMENT



THE SECURITIES BEING ACQUIRED BY THE UNDERSIGNED HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933 OR ANY OTHER LAWS AND ARE OFFERED UNDER
EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF SUCH LAWS. THESE SECURITIES
CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK
SUBSCRIPTION AGREEMENT AND APPLICABLE SECURITIES LAWS.

     This Subscription Agreement is entered for the purpose of the undersigned
acquiring _____________ shares of the $0.005 common stock (the “Securities”) of
Aspen Exploration Corporation, a Delaware corporation (the “Corporation”), from
the Corporation as a Bonus or pursuant to exercise of an Option granted pursuant
to the Corporation's 2008 Equity Plan (the “Plan”). All capitalized terms not
otherwise defined herein shall be as defined in the Plan.

     It is understood that no grant of any Bonus or exercise of any Option at a
time when no registration statement relating thereto is effective under the U.S.
Securities Act of 1933, as amended (the “1933 Act”) can be completed until the
undersigned executes this Subscription Agreement and delivers it to the
Corporation, and that such grant or exercise is effective only in accordance
with the terms of the Plan and this Subscription Agreement.

     In connection with the undersigned’s acquisition of the Securities, the
undersigned represents and warrants to the Corporation as follows:

     1. The undersigned has been provided with, and has reviewed the Plan, and
such other information as the undersigned may have requested of the Corporation
regarding its business, operations, management, and financial condition (all of
which is referred to herein as the “Available Information”).

     2. The Corporation has given the undersigned the opportunity to ask
questions of and to receive answers from persons acting on the Corporation’s
behalf concerning the terms and conditions of this transaction and the
opportunity to obtain any additional information regarding the Corporation, its
business and financial condition or to verify the accuracy of the Available
Information which the Corporation possesses or can acquire without unreasonable
effort or expense.

     3. The Securities are being acquired by the undersigned for the
undersigned’s own account and not on behalf of any other person or entity.

16

--------------------------------------------------------------------------------

     4. [If there is a Form S-8 registration statement effective and current, or
another appropriate registration statement effective and current, this paragraph
is not applicable.] The undersigned understands that the Securities being
acquired hereby have not been registered under the 1933 Act or any state or
foreign securities laws, and are, and unless registered will continue to be,
restricted securities within the meaning of Rule 144 of the General Rules and
Regulations under the 1933 Act and other statutes, and the undersigned consents
to the placement of appropriate restrictive legends on any certificates
evidencing the Securities and any certificates issued in replacement or exchange
therefor and acknowledges that the Corporation will cause its stock transfer
records to note such restrictions.

     5. By the undersigned’s execution below, it is acknowledged and understood
that the Corporation is relying upon the accuracy and completeness hereof in
complying with certain obligations under applicable securities laws.

     6. This Agreement binds and inures to the benefit of the representatives,
successors and permitted assigns of the respective parties hereto.

     7. The undersigned acknowledges that the grant of any Bonus or Option and
the issuance and delivery of shares of Common Stock pursuant thereto shall be
subject to the prior reasonable approval by the Corporation’s counsel of all
legal matters in connection therewith, including compliance with the
requirements of the 1933 Act and other applicable securities laws, the rules and
regulations thereunder, and the requirements of any national securities
exchange(s) upon which the Common Stock then may be listed.

     8. The undersigned acknowledges and agrees that the Corporation has
withheld ___________ shares for the payment of taxes as a result of the grant of
the Bonus or the exercise of an Option [or] the undersigned agrees to indemnify
and hold the Corporation harmless for any and all tax liability that may result
from the grant or issuance of the Bonus to the undersigned.

     9. The Plan is incorporated herein by reference. In the event that any
provision in this Agreement conflicts with ANY provision in the Plan, the
provisions of the Plan shall govern.

  Date:  __________________, _________________   Signature of Recipient 
__________________________________________________________   Tax ID Number: 
_______________________________________________________________   Address: 
____________________________________________________________________


17

--------------------------------------------------------------------------------